EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shelton Austin, Reg. No. 60,540 on May 10, 2022.
The application has been amended as follows: 

**** Begin Examiner’s Amendment ****
Please amend the claims as follows:
1. (Currently Amended) A device for digital imaging, comprising: 
a first aperture configured to direct light along a first optical path; 
a second aperture configured to direct light along a second optical path; 
a first image sensor; 
a second image sensor; 
an optical element configured to: 
direct light from the first optical path towards the first image sensor in a first optical element (OE) mode, wherein the second image sensor receives light from the first optical path in a second OE mode; and 
direct light from the second optical path towards the second image sensor in the first OE mode, wherein the first image sensor receives light from the second optical path in the second OE mode; and 
a light directing component configured to direct light from

31. (Canceled).

32. (Canceled).

33. (Canceled).

**** End Examiner’s Amendment ****



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on March 2, 2022, has been received and made of record. In response to the Non-Final Office Action dated December 20, 2021, claims 1, 13 and 23 have been amended, claim 7 was previously cancelled, and claims 31-33 have been newly added.  Further, an Examiner’s Amendment, supra, amends claim 1 and cancels claims 31-33.

Response to Arguments
Regarding the 35 U.S.C. 102 rejection of the claims 13-16, 18, 19, 21-28 and 30, Applicant's arguments, in view of the amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 13-16, 18, 19, 21-28 and 30 is withdrawn.   

Allowable Subject Matter
Claims 1-6 and 8-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6 and 8-12, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a device for digital imaging, comprising a first aperture configured to direct light along a first optical path, a second aperture configured to direct light along a second optical path, a first image sensor, a second image sensor, an optical element configured to direct light from the first optical path towards the first image sensor in a first optical element (OE) mode, wherein the second image sensor receives light from the first optical path in a second OE mode, and direct light from the second optical path towards the second image sensor in the first OE mode, wherein the first image sensor receives light from the second optical path in the second OE mode, and a light directing component configured to direct light from the first optical path towards the optical element.
Regarding claims 13-22, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method for digital imaging performed by a device comprising a first aperture, a first image sensor, a second image sensor, an optical element, and a light directing component configured to direct light from the first aperture towards the optical element, the method comprising identifying whether the device is to be in a first device mode or a second device mode, and controlling the optical element based on the identified device mode, wherein the optical element directs light from the first aperture to the first image sensor in a first optical element (OE) mode, and light from the first aperture is directed to the second image sensor when the optical element is in the second OE mode.
Regarding claims 23-30, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a device comprising a first aperture, a first image sensor, a second image sensor, an optical element, and a light directing component configured to direct light from the first aperture towards the optical element, cause the device to identify whether the device is to be in a first device mode or a second device mode, and control the optical element based on the identified device mode, wherein the optical element directs light from the first aperture to the first image sensor in a first optical element (OE) mode, and light from the first aperture is directed to the second image sensor when the optical element is in the second OE mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697